Title: To John Adams from Francis Dana, 12 February 1781
From: Dana, Francis
To: Adams, John



Dear Sir
Paris Feby. 12th. 1781Hotel Valois, Rue Richelieu

Just in the moment I was sitting down to write to you, I had the pleasure of your’s of the 8th. instant in which you acknowledge the receipt of mine of the 1st. and of another without date. I am glad the packet has reached you safely. There were no letters from Mrs. Adams, Mrs. Dana, or from any of our Friends in our quarter. The vessel which brought your letters, came from Philadelphia. The two papers mention’d to have been received in the duplicate, and which were not in the original, if I am not mistaken, were the Minister’s last letter but one (the last I sent on after you to Holland) to you, and your last to him. I do not comprehend you, when you say “I am prepared in my own mind to receive from Congress, Resolutions of a different nature.” I will ask for the key spoken of in my last, the first time I see D.D. Benjamin Franklin. I have communicated the whole I have received respecting a certain declaration; the omission you point out, is certainly of essential importance: for without it is supplied, nothing, if an occasion shoud offer, can regularly be done in the business. I beleive there will be full time to give a hint of this to the Committee of F.A. It is my present Intention to write to them this week, when I shall not fail to suggest that, as well as some other things, in which we certainly want information. I will talk with D.D. Benjamin Franklin and Funn James Searle, upon the subject you desire; but I expect the former will be exceeding costive. I am glad to find you entertain so agreable an Idea of our Affairs. The three Croakers you name, are Men of very different characters. I have nothing to say about the Integrity of the first or the last of them. The middle one, has, I believe, much Integrity, Industry and good Sense. A very good apology may be made for his painting the distresses of our army in as strong colours as possible: yet I believe the Enemy have made some additions to his letter, as they did to the applications of the Officers to the Governments. This an American paper charges them with doing. The first gentleman means to hold himself up as the great character who is to bring order out of chaos. You and I know him to be as vain glorious a mortal as lives. But what think you of V’sArthur Lee’s letters? Will he never learn any prudence? I am at a loss to know what BruxRalph Izard is about. We hear nothing of him. He has probably drank plentifully of the Waters of Lethe and become as calm as a Lamb. The omission of Francisco Silas Deane does not surprise me. He cannot look an honest Man in the face, whom he supposes to be acquainted with his conduct. I hope the great matters move on in a proper direction, though they advance with such deliberation. I have not yet learnt any thing about Davis. I rather suppose him to have arrived. One of the vessels from Marstrand is taken: the name I do not recollect.
I am exceedingly obliged to Mrs. A and Mrs. W. for their kind rememberance of me; and beg you to return them my warmest thanks whenever you write to them. I wish Mrs. D. had half the Philosophy of either of them: but her’s seems to have forsaken her.
I am happy to have it in my power to enable you to contradict the report of the revolt of Genl. Ethan Allen with a number of the Inhabitants of Vermont, which the British are industriously circulating through Europe. I yesterday saw a young gentleman of Boston, son of Mr. Gawen Brown, who left Rhode Island on the 28th. of Decr: (the british accounts from N.Y. come no lower than the 20th. touching this matter) in a French Transport: who tells me before he left Boston, they had the report of this defection there—that it was not true—that Allen and some others of the Vermont Inhabitants were armed with a fixed determination to oppose the annexing that Country to the Government of N York chiefly; and that they insisted that keeping their independency as one State of the Union: but ’tis probable this matter will not be decided by battle. Congress seem to be acting with much prudence in it, and it may be finally agreed the people of that territory shall be adopted into the Union, as the properest measure to put an end to the contested claims of N.Y., M. and N.H. I see no evil from such a measure, but a contrary decision may be pregnant with mischief to the whole. Tho’ Allen may want principle, yet I think he has sense enough to discern that his ruin woud be the consequence of such an Act of Perfidy. Mr. Brown tells me that money was scarce in our quarter, but that there was more silver and gold passing than paper. He came away very suddenly, and secretly, as the departure of the transports (6) from Newport was communicated to very few, least the Enemy’s fleet, which were cruising off the harbour, might get intelligence of it. They all sailed in the night, and escaped; five of them are arrived. He brings no letters—but says a good harmony subsisted between our people and the French Troops, and that the former were not thirsting after peace. I lately wrote to Mr. Thaxter who I am told continues at Leyden with the young gentlemen. My letter was directed to him at Amsterdam. I hope he has received it. I must desire you to direct Stevens to enquire always at the office for letters for me: as I wrote from thence, my friends may direct to me there. Please to present my regards to all our friends near you. I am, dear Sir, with much sincerity, your obliged friend & humble Servt

FRA DANA


P.S. Mr. Searle and the Abbés desire to be affectionately remembered to you.

